The opinion of the, court, was., delivered by


Mr. Justice Richardson.

In this case, the sheriff had sold the land as the mere-agent of'the parties .concerned in the distribution of the estate; and'tlie purchaser stood upon the footing of other purchasers in general', and not m the situation of purchasers at sheriff’s sale. In this instance, the- sheriff "sold the land for the distributees, without knowledge of the premises, as an- auctioneer or other agent would have done; and the purchaser has the same rights that he would have had in purchasing directly from the heirs at law. But comment is unnecessary, as the case is completely vritimi the principle decided’in the case of Tunno, vs. Fludd; 1 M‘C. 121. In that case, Fludd purchased from the commissioner in equity, selling for certain parties interested in the land; and the court held that any deficiency in the quantity of the land might be given in evidence byway of discount against the, amount of purchase money. The motion is therefore granted;
Johnson, Colcock, and Ganti, Justices, concurred.